FRUGÉ, Judge.
This suit was brought by Security Bank and Trust Company as the holder of one (1) warehouse receipt issued by the Roanoke Rice Co-op located in Roanoke, Louisiana.
This suit was consolidated for trial with a companion case in which Louisiana Bank and Trust Company sued as the holder of five warehouse receipts also issued by the Roanoke Rice Co-op. We are deciding both cases this date.
The warehouse receipt in question was used as collateral security pledged to Security Bank and Trust Company for a loan made to Rex Rice Company, Inc.
The facts and circumstances of the instant case are identical to the companion case, which we have decided this date. For the reasons assigned in Louisiana Bank and Trust Company v. Roanoke Rice Co-op and American Employers Insurance Company, 247 So.2d 632 (La.App. 3rd Cir., 1971) the judgment in the instant case is reversed, and this case is remanded to the District Court for a trial on the merits. Costs of this appeal to be paid by defendants-appellees. All other costs to await the final adjudication of the case.
Reversed and remanded.